Citation Nr: 1433601	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-37 301A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee.

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision, in pertinent part, denied the Veteran's claims of entitlement to service connection for a bilateral knee disorder, bilateral hearing loss, tinnitus, and vertigo.  He appealed and elected to participate in the Decision Review Program, whereby these claims would be reconsidered by a Decision Review Officer (DRO).  And in a subsequent September 2009 decision, the DRO granted the claim for service connection for bilateral (i.e., right and left) knee disability, specifically, for chondromalacia, assigning an initial 10 percent rating for each knee retroactively effective from June 17, 2007, the date of receipt of this claim.  The Veteran then appealed for higher initial ratings.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue). 

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board Hearing).

In April 2012, the Board denied his claims for bilateral hearing loss and tinnitus but remanded his claims for bilateral knee disability and vertigo for further development that included obtaining VA examinations to reassess the severity of his bilateral knee disability and determine whether he indeed has a current diagnosis of true vertigo.



FINDINGS OF FACT

1.  For the entire appeal period, the range of motion in the Veteran's knees (both left and right), at worst has been from 0 to 130 degrees, even when factoring in his pain.  There is no objective indication of knee instability or other separately compensable pathology.

2.  There is no probative evidence indicating he has true vertigo or that he has at any point since filing this claim, and his erythrocytosis, which has been identified instead as the real source of his symptoms and consequent impairment, has not been attributed to his military service.


CONCLUSIONS OF LAW

1.  The criteria are not met for initial ratings higher than 10 percent for the chondromalacia of the left and right knees, including for separate ratings.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5257, 5258, 5259, 5260 and 5261 (2013).

2.  It is not shown the Veteran has true vertigo, much less due to or as a consequence of his military service; nor has his erythrocytosis been etiologically linked to his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

With regards to his bilateral knee disability, when, as here, the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the initial rating assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC after separately appealing the initial ratings assigned for the chrondromalacia affecting his knees.  He also since has been provided a supplemental SOC (SSOC).


In any event, prior to initially adjudicating his claims, including the additional claim of entitlement to service connection for vertigo, so in the preferred sequence, a December 2007 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims (including, in the case of his bilateral knee disability, when they were for service connection), of the information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection was granted - which it was for his bilateral knee disability but was not for his claimed vertigo.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  He therefore has received all required notice concerning his claims, whether for service connection or higher initial ratings for these alleged disabilities.
 
The Board also finds that VA has made reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  To this end, his service treatment records (STRs) have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained.  Pursuant to the Board's April 2012 remand, he had VA a compensation examination in October 2012 reassessing the severity of his bilateral knee disability and again in March 2013 to determine whether he has true vertigo.  The VA examinations are adequate for deciding these claims because the reports contain the information needed to address the applicable rating criteria and findings needed to make the critical determination of whether there is current disability to properly adjudicate these claims Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met.  Moreover, there was compliance, certainly substantial compliance, with the April 2012 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Further, concerning the February 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II. Entitlement to Initial Ratings Higher than 10 percent for the Chondromalacia of the Left and Right Knees

The Veteran currently has 10 percent ratings for each knee under the provisions of 38 C.F.R. § 4.71a, DC 5260 (2013).  But he believes his bilateral knee disability is more severe, entitling him to higher ratings.  Specifically, he contends that the October 2012 VA examination on remand was inadequate because it did not adequately assess his disability as he has flare ups causing additional functional loss such as more restriction of his range of motion on account of his pain, swelling and stiffness.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.


Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, premature or excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

DC 5260 provides for a 0 percent (noncompensable) rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.


Also, DC 5261 provides that limitation of extension of the knee will be assigned a 0 percent (noncompensable) rating when it is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

As points of comparison, normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5257, "other" knee impairment is also rated and may include recurrent subluxation and/or lateral instability.  This DC provides that a 10 percent disability rating is warranted for slight consequent disability, a 20 percent rating for moderate disability, and a maximum 30 percent rating for severe disability.

These descriptive words "slight," "moderate" and "severe" as used in this DC are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion (DC 5260) and of knee extension (DC 5261) without violation of the rule against pyramiding at 38 C.F.R. § 4.14, regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).


In another precedent opinion, VAOPGCPREC 23-97, VA's Office of General Counsel held that a claimant also may receive separate disability ratings for arthritis and instability of the knee under DCs 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 does not have to be compensable, but must at least meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's General Counsel further explained however that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Turning now to the relevant facts of this particular case.  During a May 2008 VA examination the Veteran reported pain primarily behind the knees bilaterally and in the region of the distal insertion of the hamstrings.  He said his pain flared up with walking or standing five to six times a week, lasting for up to two hours.  He reported that his bilateral knee pain limited him at work for standing more than an hour.  The examiner diagnosed bilateral knee strains without instability.

Examination of the knees revealed the Veteran had crepitus of both knees with pain and movement of both knees, and pain with manipulation of both knees.  His flexion for both knees was from 0 to 130 degrees (extension to flexion) with some discomfort performing this activity.  After three repetitions, the examiner stated there were no changes, noting that both knees still extended to 0 degrees while the left knee's flexion was to 130 degrees and the right knee's to 135 degrees.  The examiner noted there was no laxity or instability of either knee.  He also commented that, regarding repetitive range of motion DeLuca criteria, there was no change with repetitive range of motion of the knees times three on examination.  

The examiner indicated that pain was the major functional impact.  He further characterized the Veteran's knee condition as a distal hamstring strain, a strain of the posterior elements of the knee rather than chrondromalacia patella pain syndrome, which he described as usually anterior.  

As already alluded to, the Board remanded these claims in April 2012 to reassess the severity of the Veteran's bilateral knee disability.  To this end, he had another VA examination in October 2012.  It was noted that he had been treated with acupuncture and anti-inflammatory medication, which he stated had helped to some degree to relieve his pain.  X-rays of his knees were within normal limits and he was diagnosed with chrondromalacia patellae or patellofemoral syndrome of both his left and right knees.  He reported experiencing flare-ups with prolonged standing or weight-bearing activities such as walking long distances.  On the initial assessment of his range of motion, his right knee flexion was to 135 degrees with no objective evidence of painful motion and his right knee extension was to 0 degrees with painful motion.  His left knee flexion was to 135 degrees with no objective evidence of painful motion and his left knee extension was to 0 degrees with painful motion.  After three repetitions, he had the same range-of-motion results.  He therefore did not have additional limitation in his range or motion but did have functional loss in both knees noted as mostly pain with standing.  The examiner indicated there was tenderness and pain palpable to each knee.  But he also noted the Veteran had normal strength in both knees and normal anterior, posterior and medial-lateral stability of both knees.  Additionally, the examiner found no functional impairment of any of the extremities.  He commented that the Veteran's STRs showed evaluation for knee pain considered due to chrondromalacia patellae and aggravated by excessive weight-bearing activity.  He explained that this pattern had continued through the Veteran's adult life to the present time.  The examiner noted, however, that the Veteran continued to work even though he had knee pain with prolonged standing and walking, which was relieved by rest.  He observed that continued conservative management appeared indicated for the Veteran at that time, ideally to include a reduction in weight-bearing activity, which had been useful in controlling symptoms.  Additionally, the examiner stated that the Veteran had no significant evidence of arthritis or joint instability so far.  He further commented that the Veteran had only minimal trials of anti-inflammatory medication to treat his bilateral knee pain.

Based on the results of these VA compensation examinations, and when considering the other evidence in the file, the Board is constrained to deny the Veteran's claims for increased compensation beyond 10 percent for his service-connected bilateral knee disability.  Initially, with direct reference to the provisions under which the RO has evaluated this condition, for limitation of motion, there is no substantiation for an increase.  The most pronounced degree of limited joint mobility shown was during the May 2008 VA examination, indicating objective measurement of both knees from 0 to 130 degrees, albeit with some discomfort, but no further diminution due to pain, weakness, fatigue, incoordination, or other recognized forms of functional loss.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that application of § 4.59 is not just limited to cases where there is arthritis).

Under the rating standard, a higher 20 percent rating would require leg flexion limited to 30 degrees (DC 5260) or extension limited to 15 degrees (DC 5261).  At minimum, the evidence could demonstrate concurrent 10 percent rating ratings under both DCs 5260 and 5261, for flexion limited to 45 degrees, and extension limited to 10 degrees.  See VAOPGCPREC 9-04.  None of these requirements are met.  As indicated, this result is taking into account whether there is any additional impact occasioned by functional loss, in accordance with the DeLuca decision.  Additionally, the October 2012 VA examiner noted the Veteran continued to work through his pain and would relieve it with rest and/or anti-inflammatory medications.  Indeed, based on the examination results, he did not meet even the most minimum criteria for even a 0 percent rating under DCs 5260 and/or 5261, when considering his range of motion.  So the mere fact that he has a 10 percent rating for each knee is acknowledgement that his pain further limits his range of motion to warrant this rating, even though otherwise he would not be entitled to it and, instead, would only receive a 0 percent (noncompensable) rating for each knee.


Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

The Board has considered the Veteran's assertion that the October 2012 VA examiner did not adequately address his additional functional loss.  But, to the contrary, both VA examiners duly addressed this rating criterion.  The May 2008 VA examiner noted the Veteran's reported flare-ups and discomfort while performing the range of motion tests but ultimately concluded that, since his range of motion was basically the same after repetition and he had no laxity or instability, pain was the major functional impact.  Similarly, the October 2012 VA examiner noted the Veteran had additional functional loss described as pain upon standing after three repetitions and that there was tenderness and pain palpable to each knee.  This is consistent even with the Veteran's statements that he has pain with prolonged standing and walking.  Thus, the evidence of record sufficiently indicates that his statements of additional functional loss also have been contemplated by the May 2008 and October 2012 VA examiners.

Regarding the next component of the VA rating criteria, whether the Veteran has "other" impairment of the knee, such as of the type contemplated by DC 5257, the Board likewise finds that available evidence preponderates against the claims.  Essentially, the evidence of record indicates he has no objective signs or symptoms whatsoever of instability or loss of structural integrity.  The objective tests of his knee strength have been grossly normal.  He has not had any kind of knee surgery.  Nor is there substantial other symptomatology shown that would otherwise fall into the overriding category of "other" impairment under DC 5257.  This also, in turn, means he cannot receive a separate rating for instability.  See VAOPGCPRECs 23-97 and 9-98 .

He equally cannot receive separate ratings for limitation of flexion and extension under VAOPGCPREC 9-04 because he continues to have normal extension to 0 degrees.

Under DC 5003, a 10 percent rating requires degenerative arthritis of the specific joint.  However, an X-ray indicated there was no evidence of arthritis in either knee, so a rating under this DC is unwarranted.  The same is true of the other DCs from 5256 through 5263, as they, too, are not shown to apply.

Since, for these reasons and bases, the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Throughout the period on appeal, the Veteran's complaints regarding his bilateral knee disability have involved chronic pain and consequent limitation of motion, both of which are contemplated by the regular schedular rating criteria.  Consequently, he does not have an exceptional disability picture.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.  See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

In conclusion, since the rating schedule adequately addresses the symptomatology for his bilateral knee disability, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

III. Whether Service Connection for Vertigo is Warranted

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Vertigo is not one of these specified conditions.

The Federal Circuit Court nonetheless has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

Turning now to the relevant facts of this particular case.  The Veteran claims that his vertigo started while he was in service.  He says he experienced symptoms such as nausea, dizziness and lightheadedness while in service, which were early indications of this condition's presence.  He testified that that feeling of seasickness in service is the same feeling and sensation he has experienced since service in the way of vertigo.  He also testified that this swirling and imbalance eventually progressed to the point that he became completely disoriented one day during the 1990s while driving his car on the local freeway and resultantly was involved in a motor vehicle accident.  

His STRs confirm that he was seen on a number of occasions in June 1975 for seasickness and on additional occasions in May 1976, June 1976, July 1976, and March 1977.  

A review of his private medical treatment records shows that he has been treated since 2001 for symptoms such as dizziness, headaches and ear pain.  In March 2005 it was noted that he had a two-year history of right ear pruritus and a history of vertigo that had resolved.  In addition, his laboratory results from March 2005 revealed that he had an abnormally high red blood cell count.  Again, in December 2007, he had complaints of dizziness and was diagnosed primarily with disequilibrium and the later impression was benign positional vertigo.

During his May 2008 VA compensation examination, he reported since having undergone diagnostic testing to determine the cause of his impairment - namely, an electronystagmogram (ENG), so a type of test for imbalance, but without positive findings.  It was further indicated, among other things, that he had denied any significant otitis media (OM), hypertension (HTN), diabetes, or family history of hearing loss, i.e., that he had denied any other possible sources or causes of his claimed conditions - including this vertigo.  He reported having experienced "true spinning" starting about 6-7 years earlier, so at the earliest in 2001 or thereabouts, which, if true, was far removed from his service.  The VA compensation examiner, however, never actually confirmed whether the Veteran had vertigo.  

Additionally, a review of his VA medical treatment records indicates he was diagnosed with erythrocytosis around August 2009, although laboratory results from October 2008 revealed an abnormally high red blood cell count.  These records also indicate he receives continuous treatment for his diagnosis of erythrocytosis.  There are also no indications from his VA treatment records from 2008 that he had a diagnosis of vertigo.


So, to assist in determining whether he has true vertigo, the Board remanded this claim in April 2012 for another VA examination.  If confirmed he does, then medical comment also would be needed concerning its cause, including especially in terms of its posited relationship with his military service.  To this end, in March 2013 he had a VA examination.  The VA examiner opined that the Veteran's claimed condition of vertigo was most likely not caused by his service.  He observed the Veteran has had significant erythrocytosis since 2008, but this condition was not evident during his service.  The examiner explained that erythrocytosis is a higher level of red blood cells in the blood, which causes thickening of the blood, which can then cause vertigo and tinnitus.  He stated that arterial blood in the middle ear (near the labyrinths) can have the vertigo sensation as the blood traverses near the middle ear.  He noted that, while the Veteran had motion sickness (seasickness) during his service, it was nonetheless different from true vertigo.  The examiner explained that, whereas motion sickness and vertigo have abnormal gait, motion sickness is temporary while vertigo is permanent.  He noted that the Veteran had normal gait.  Further, he commented that, once the sensation of undulation (going up and down on a small boat) is removed, the sensation of motion sickness resolves.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for vertigo in August 2007 has there been confirmation the Veteran has what could be considered true vertigo.  Resultantly, service connection for vertigo is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Contrarily, the most competent and credible evidence of record explains that his symptoms of headaches, dizziness and ear pain have been associated with another diagnosed condition - namely erythrocytosis, which mimics the effects of vertigo but is not true vertigo.  Further, his ENG was negative for imbalance.  Instead, laboratory results showed abnormally high red blood cell count leading to his confirmed diagnosis of erythrocytosis, which has not been attributed to his military service.  The March 2013 examiner competently and adequately opined that any symptoms of seasickness that the Veteran had experienced in service had resolved once the sensation of undulation was removed.  This VA examiner did not attribute the erythrocytosis, which is the true source of the Veteran's symptoms and consequent disability, to anything that had occurred during his service, including especially the seasickness experienced in service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for vertigo.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

The claim of entitlement to an initial rating higher than 10 percent for the chondromalacia of the left knee is denied.
 
The claim of entitlement to an initial rating higher than 10 percent for the chondromalacia of the left knee is denied.

The claim of entitlement to service connection for vertigo is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


